Title: Thomas Jefferson to Louis H. Girardin, 10 May 1819
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
            Monticello May 10. 19.
          
          When it was determined in March last that the whole of the funds of the University, which could be commanded during the present year, should be applied to the preparation of accomodations for the reception of professors and students, the friends of the institution thought it very important that a classical school, in the mean time, should be established at Charlottesville, for the preparation of subjects who might be ready to enter into the University as soon as it should be opened. I wrote therefore to Dr Cooper to advise a mr Stack, whom he had recommended, as of high qualifications in the Gr. & Lat. languages, to come on immediately, and set up a school, par interim, on his private account. my grandson Eppes & his friend Baker came on to Monticello, about the last of March, in expectation of finding this school ready for their reception. but no answer having been recieved from mr Stack, I concluded he did not mean to come and proposed that they should go to your school. with this view I wrote you my letter of Mar. 31. that I might inform mr Eppes of your terms and let him decide for himself. I proceeded to Bedford, and on my return after an absence of 3. weeks, I found here mr Stack who had arrived some days before, and was awaiting my return & cooperation in the establishment to which I had invited him. these circumstances with the superior conveniency of a school so near Monticello have reestablished in our two young pupils, their original purpose of placing themselves in the school at Charlottesville, considered as preliminary to the University. but indeed I consider yours also as a preliminary to that institution, as well as the other academies of the state. they are nurseries for the University, and I have no doubt we shall receive, from yourself particularly, subjects well prepared for entering on the higher sciences which will be the peculiar objects of that institution. my young friends therefore declining to avail themselves of the kind information respecting your school which they would have preferred to any other but the one placed here to their so much greater convenience, desire me to make their apology, as I do my own also, for this change of purpose, and I add my salutations and assurances of constant esteem & respect.
          Th: Jefferson
        